*224OPINION.
MaRQUEtte:
The petitioners claim that the bonds of the city of Beggs which were issued to the Healey Construction Co. and subsequently distributed among the members of that partnership were worthless at the close of the year 1922, and that they are entitled to deduct the cost to them of their share of the bonds, either as a loss or as a debt ascertained to be worthless and charged off in the taxable year.
*225The petitioners’ position is untenable. The record does not show that the bonds in question were worthless in 1922. It is true that prior to that time a temporary injunction was issued by the District Court of Okmulgee County, Oklahoma, restraining the officials of the city of Beggs from levying and collecting assessments for the payment of the principal and interest of the bonds, but that fact did not render them worthless. The partnership was still carrying on litigation to establish the validity of the bonds, and they were subsequently, in 1925, held to be Aalid by the Supreme Court of Oklahoma. The injunction theretofore issued was dissolved and the ordinance for the levying and collection of the necessary amounts was passed by the city council of Beggs. Whether the bonds have since proved to be uncollectible is beside the point and has no bearing on their status-in 1922. In our opinion no loss in connection with the bonds was sustained in that year, nor is there any basis for saying that they were worthless at that time.

Judgment will he entered for the respondent.